Citation Nr: 0810304	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-06 261	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  Through a notice letter in May 2004, 
the veteran was notified of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  The 
veteran has been afforded an opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, the 
RO has provided the veteran notice with respect to effective 
dates and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claim, the "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal decided herein.  The RO has obtained the veteran's 
service medical and personnel records as well as identified 
VA outpatient treatment records.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  The Board notes that an attempt to verify 
the veteran's stressor event-claimed as witnessing the death 
of a pilot in a plane crash on the flight deck of the USS 
Constellation (CV-64) in 1969-with the U.S. Army and Joint 
Services Records Research Center (JSRRC) or attempting to 
obtain deck logs of the USS Constellation from the Modern 
Military Branch of the National Archives has not been 
undertaken.  The veteran was notified by the RO in June 2005 
that he needed to provide a two-month period in which he 
believed the alleged plane crash occurred.  The veteran 
subsequently informed the RO in September 2005 that he 
believed the crash had occurred during the "summer."  The 
Board notes that the veteran's report of "summer" to 
identify when the plane crash occurred is too vague to 
support an adequate search of verifying records.  
Notwithstanding that fact, as will be explained further 
below, the veteran's personnel records do not reflect that he 
was assigned to the USS Constellation during the summer of 
1969.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The Board notes that chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, 10 Vet. App. at 142.  Furthermore, the 
Court in Cohen noted that "mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis. . . ."  Id.  

VA's General Counsel has interpreted the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  

The Board notes that the veteran's service medical records do 
not reflect complaints, diagnoses, or treatment for PTSD.  
Service personnel records document that the veteran's 
military occupational specialty (MOS) was Signalman.  He was 
assigned to the USS Constellation in January 1967 and was 
subsequently transferred and reported to the USS Bennington 
(CVS-20) in April 1969.  He served onboard the USS Bennington 
until December 1969.  The veteran currently has a diagnosis 
of PTSD based on his reported stressor of witnessing the 
death of a pilot in a plane crash on the flight deck of the 
USS Constellation in 1969.  To the best of the veteran's 
knowledge, the plane crash took place in the summer of 1969.  
In August 2005, the veteran reported that, ". . . when the 
pilot crashed, before they could put the fire out he was 
burned black.  I still have flashbacks from this."  In March 
2006, the veteran also reported that in addition to his 
witnessing the plane crash and the pilot's death, he also 
witnessed many other casualties to crew members, apparently 
the result of the plane crash.  

The veteran's personnel records also reflect that in April 
1968 he was awarded the Navy Unit Commendation Ribbon or 
bronze star (in lieu of second award) for service aboard the 
USS Constellation with its embarked air wing Attack Carrier 
Air Wing Fourteen during the period May 18, 1967 to November 
26, 1967.  The citation reads as follows, 

For exceptionally meritorious service from 18 May 
to 26 November 1967 while participating [in] 
combat operations in Southeast Asia in support of 
United States national policy. . . . . . USS 
Constellation and her embarked air wing carried 
out numerous major strikes on significant 
military objectives in North Vietnam, and 
succeeded in inflicting extensive damage to these 
important and strategic targets.  

As an initial matter, notwithstanding the above citation, the 
Board does not find the veteran to have engaged in combat 
with the enemy; nor has the veteran claimed his alleged 
stressor is associated with combat.  Here, while the USS 
Constellation was recognized for participation in combat 
operations, it was elements of the ship's embarked air wing 
which participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  As noted above, the 
veteran was assigned to the ship's crew as a signalman and 
not to the embarked air wing as a pilot or air crewman.  
Furthermore, the veteran has not reported that the USS 
Constellation ever came under enemy attack while on station 
off the coast of Southeast Asia conducting flight operations.  

The Board also notes, as reported above, that the veteran was 
not assigned to the USS Constellation in the summer of 1969 
but to the USS Bennington; thus, based on the veteran's 
personnel records, it would appear unlikely that he could 
have witnessed a plane crash on the flight deck of the USS 
Constellation in the summer of 1969 as claimed.  

Additionally, in March 2006, the RO received the veteran's 
completed VA Form 21-0781 (Statement in Support of Claim for 
Service Connection for PTSD) in which the veteran described 
the alleged stressor incident.  The veteran submitted with 
the VA Form 21-0781 information regarding the embarked air 
wing onboard the USS Constellation-Carrier Air Group (CAG)-
14.  The information, apparently acquired from a USS 
Constellation website, describes flight operations by CAG-14 
against the enemy.  In particular, the information documents 
aircraft losses as well as lost and recovered pilots.  The 
information does not document a crash of any aircraft on the 
flight deck of the USS Constellation resulting in the death 
of a pilot or in other casualties.  

In conclusion, the Board finds that absent a diagnosis of 
PTSD related to a verified stressor-in this case, the crash 
of a plane on the flight deck of the USS Constellation 
resulting in the death of its pilot, as well as other 
casualties-service connection must be denied.  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.102 (2007).

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


